Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 25, 2022.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a gas distribution component” in Claim 1 – Line 8;
“a flow stabilization module” in Claim 1 – Line 10;
“a driving gas flowing component” in Claim 1 – Line 16;
“an energy-saving module” in Claim 1 – Line 18;
“a pressure regulation/distribution module” in Claim 1 – Line 30;
“a pressure detecting component” in Claim 6 – Line 3;
“an exhausting control component” in Claim 6 – Line 8;
“a vacuum micro-regulation module” in Claim 9 – Line 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
Looking to the applicant’s original disclosure, the only claimed limitation that is provided with a corresponding written description that is disclosing adequate structure for performing their claimed function is the “flow stabilization module”, where the applicant describes how “The flow stabilization module 20 mainly uses the needle valve to control the flow rate (e.g. 5-30L/min) of the gas outputted from the flow stabilization module 20 in order to stably output the gas” (see Page 11 – Lines 4-7).  Therefore, the corresponding structure for the “flow stabilization module” will be interpreted as referring to a module comprising “a needle valve”.  For all of the other claimed limitations being interpreted, the examiner is not able to rely on the applicant’s original disclosure to determine the structure that is performing the corresponding claimed functions.   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above, the disclosure does not provide adequate structure for performing the various claimed functions that are attributed to the “gas distribution component”, “driving gas flowing component”, “energy-saving module”, “pressure regulation/distribution module”, “pressure detecting component”, “exhausting control component” & “vacuum micro-regulation module”.  The specification does not demonstrate that the applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted above, several claimed limitations in Claims 1, 6 & 9 invoke 35 USC 112(f) or pre-AIA  35 USC 112 sixth paragraph.  HOWEVER, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material or acts to the function.  
For “a gas distribution component”, the specification is devoid of adequate structure to perform the described function.  In particular, the specification merely describes that the “gas distribution component” has the described function to “guide the gas” (see Page 10 – Lines 6-7), but there is no disclosure of any particular structure, either explicitly or inherently, for performing this function.  As would be recognized by those of ordinary skill in the art, there are many different ways that gas can be “guided” and the specification fails to provide sufficient details such that one of ordinary skill in the art would understand what specific structure is being used to perform the claimed function.  Without a proper written description, the examiner is unable to determine, consider and/or search the scope of the applicant’s invention.  Therefore, because the applicant has not particularly pointed out & distinctly claimed the subject matter which the inventor or a joint inventor regards as the invention, this limitation renders the claims indefinite.   
For “a driving gas flowing component”, the specification is devoid of adequate structure to perform the claimed function.  In particular, the specification merely describes that the “driving gas flowing component” has the described function to “guide the driving gas” (see Page 10 – Lines 9-10), but there is no disclosure of any particular structure, either explicitly or inherently, for performing this function.  As would be recognized by those of ordinary skill in the art, there are many different ways that driving gas can be “guided” and the specification fails to provide sufficient details such that one of ordinary skill in the art would understand what specific structure is being used to perform the claimed function.  Without a proper written description, the examiner is unable to determine, consider and/or search the scope of the applicant’s invention.  Therefore, because the applicant has not particularly pointed out & distinctly claimed the subject matter which the inventor or a joint inventor regards as the invention, this limitation renders the claims indefinite.   
For “an energy-saving module”, the specification is devoid of adequate structure to perform the claimed function.  In particular, the specification merely describes that the “energy-saving module” has the claimed functions of “detects a back pressure”, “adjusts the pressure of the driving gas outputted to the educator 30 in accordance with the detecting result of the back pressure”, & “can increase the pressure of the driving gas, such that the pressure of the driving gas inputted into the energy-saving module 40 can be less than the pressure of the driving gas outputted from the energy-saving module 40” (see Page 11 – Line 23 through Page 12 – Line 8), AND the energy-saving module is able to “generate the detecting result of the back pressure” (see Page 13 – Line 26 through Page 14 – Line 4).  HOWEVER, there is no disclosure of any particular structure, either explicitly or inherently, for performing these functions.  As would be recognized by those of ordinary skill in the art, there are many different ways that these various functions can be performed and the specification fails to provide sufficient details such that one of ordinary skill in the art would understand what specific structure is being used to perform the claimed function.  Without a proper written description, the examiner is unable to determine, consider and/or search the scope of the applicant’s invention.  Therefore, because the applicant has not particularly pointed out & distinctly claimed the subject matter which the inventor or a joint inventor regards as the invention, this limitation renders the claims indefinite.   
For “a pressure regulation/distribution module”, the specification is devoid of adequate structure to perform the claimed function.  In particular, the specification merely describes that the “pressure regulation/distribution module” has the claimed function “adjust the pressure of the driving gas and output the driving gas” (see Page 10 – Lines 13-15), but there is no disclosure of any particular structure, either explicitly or inherently, for performing this function.  As would be recognized by those of ordinary skill in the art, there are many different ways that driving gas can have its “pressure adjusted” & “outputted”, and the specification fails to provide sufficient details such that one of ordinary skill in the art would understand what specific structure is being used to perform the claimed functions.  Without a proper written description, the examiner is unable to determine, consider and/or search the scope of the applicant’s invention.  Therefore, because the applicant has not particularly pointed out & distinctly claimed the subject matter which the inventor or a joint inventor regards as the invention, this limitation renders the claims indefinite.   
For “a pressure detecting component”, the specification is devoid of adequate structure to perform the claimed function.  In particular, the specification merely describes that the “pressure detecting component” has the described function of being able to “detect the gas pressure value in the gas distribution component 11” & then “generate the signal S in accordance with the detecting result and then transmits the signal S to the exhausting control component 72” (see Page 17 – Lines 8-13), but there is no disclosure of any particular structure, either explicitly or inherently, for performing this function.  As would be recognized by those of ordinary skill in the art, there are many different ways that gas pressure can be “detected” & for “generating a signal”, and the specification fails to provide sufficient details such that one of ordinary skill in the art would understand what specific structure is being used to perform the claimed functions.  Without a proper written description, the examiner is unable to determine, consider and/or search the scope of the applicant’s invention.  Therefore, because the applicant has not particularly pointed out & distinctly claimed the subject matter which the inventor or a joint inventor regards as the invention, this limitation renders the claims indefinite.   
For “an exhausting control component”, the specification is devoid of adequate structure to perform the claimed function.  In particular, the specification merely describes that the “exhausting control component” has the described function of being able to “determine whether to turn on the safety relief valve 70 in accordance with the received signal S” (see Page 17 – Lines 5-7), but there is no disclosure of any particular structure, either explicitly or inherently, for performing this function.  As would be recognized by those of ordinary skill in the art, there are many different ways that a “determination whether to turn on the safety relief valve” can be made, and the specification fails to provide sufficient details such that one of ordinary skill in the art would understand what specific structure is being used to perform the claimed functions.  Without a proper written description, the examiner is unable to determine, consider and/or search the scope of the applicant’s invention.  Therefore, because the applicant has not particularly pointed out & distinctly claimed the subject matter which the inventor or a joint inventor regards as the invention, this limitation renders the claims indefinite.   
For “a vacuum micro-regulation module”, the specification is devoid of adequate structure to perform the claimed function.  In particular, the specification merely describes that the “vacuum micro-regulation module” has the described function of being able to “balance the pressure between the gas and the driving gas” (see Page 14 – Lines 5-7), but there is no disclosure of any particular structure, either explicitly or inherently, for performing this function.  As would be recognized by those of ordinary skill in the art, there are many different ways that the pressure between the gas & driving gas can be “balanced”, and the specification fails to provide sufficient details such that one of ordinary skill in the art would understand what specific structure is being used to perform the claimed functions.  Without a proper written description, the examiner is unable to determine, consider and/or search the scope of the applicant’s invention.  Therefore, because the applicant has not particularly pointed out & distinctly claimed the subject matter which the inventor or a joint inventor regards as the invention, this limitation renders the claims indefinite.   
For examination purposes, all of the limitations where the examiner was unable to determine the specific scope of the claimed invention due to the applicant’s original disclosure failing to provide a description of what structure is actually performing the claimed functions (as outlined above), these limitations will be given the broadest reasonable interpretation.  So ANY structure/feature found in the prior art that is capable of performing those same functions (as attributed for each of those corresponding limitations) will be considered as reading on those limitations.

EXAMINER NOTE
The examiner performed a search & consideration using a broadest reasonable interpretation of the claimed invention (as best understood by the examiner).  While some prior art was found that was close to the applicant’s invention, no prior art (either alone or in combination) was found that would provide a teaching for all of the elements (as best understood by the examiner) as recited in Claim 1.  
The closest prior art found, and what they do/don’t teach, has been provided below for the applicant’s consideration.  The closest prior art found was Malone (US 3,441,045 A) (Malone hereinafter) & Terp (US 3,367,255 A) (Terp hereinafter), which are both directed to eductor assemblies with various features to control/regulate the pressure of the system.  Each of these references could also potentially be incorporated into a tail gas assembly (such as the tail gas assembly of Nasato (US 2017/0072360 A1) (Nasato hereinafter), which does have an eductor (26)) so that the “gas inlet” & “gas outlet” were a “tail gas inlet” & “tail gas outlet” (respectively).  But, as noted above, neither of these references (either alone or in combination) could be used in a full rejection of Claim 1.  
Looking to Malone, this prior art is directed to an eductor pressure stabilization control system with:  a gas inlet configured to receive a gas (the low pressure air supply line (3) would be attached to some “gas inlet”), a driving gas supplying end configured to receive a driving gas (the high pressure air supply line (6) would be attached to some “driving gas supplying end”) and a gas exhausting outlet configured to output the gas and the driving gas or output the gas and the driving gas after mixing the gas and the driving gas (the duct (17) would be connected to some “gas exhausting outlet”), wherein the tail gas exhausting pressure stabilization control system is characterized in comprising: 
a gas distribution component (3), connected to the tail gas inlet to receive the gas (see Figure 1); 
an educator (37) and the tail gas exhausting outlet, wherein the eductor receives the gas and conveys the gas into the tail gas exhausting outlet (see Figure 1); 
a driving gas flowing component (6), connected to the driving gas supplying end to receive the driving gas (see Figure 1); 
an energy-saving module (7-14), connected to the driving gas flowing component and the eductor, wherein the energy-saving module receives the driving gas and adjusts a pressure of the driving gas outputted to the eductor in accordance with a detecting result of a back pressure (driving gas received though openings 8 & 9, which linearly actuate the plug (12).  This would adjust the pressure of the driving gas outputted into the educator through the orifice (14)); 
an energy-saving pressure control loop (20, 30 & 32), wherein one end thereof is connected to the energy-saving module (7-14) and the other end thereof is connected to a tail gas exhausting hose (17) between the eductor and the tail gas exhausting outlet (see Figure 1), wherein the energy-saving pressure control loop receives the back pressure inputted by the tail gas exhausting hose for the energy-saving module to detect the back pressure and adjust the pressure of the driving gas in accordance with the detecting result of the back pressure (the identified conduits (30 & 32) of the control loop receive back pressure to actuate a flow biased control device (21), which controls how much air is flowing through the other tube (20) of the control loop.  The identified energy-saving module (7-14) is able to “detect” the amount of back pressure experienced by the flow biased control device (21) based on how much air is able to be discharged through the tube opening (47) and around the translating plug (25).  This “adjusts the pressure of the driving gas in accordance with the detecting result of the back pressure” because the pressure within this tube (20) determines how much the energy-saving module plug (12) is moved and the pressure of the driving gas being outputted into the eductor).  
While Malone does appear to have many of the features of the applicant’s invention, Malone does not have:  a flow stabilization module, connected to the gas distribution component to receive the gas and control a flow rate of the gas outputted from the flow stabilization module to the eductor; and 
a pressure regulation/distribution module, connected to the driving gas flowing component and the energy-saving pressure control loop, wherein the pressure regulation/distribution module receives the driving gas from the driving gas flowing component and adjusts the pressure of the driving gas to an adjusted pressure and outputs the driving gas to the energy-saving pressure control loop in order to convey the driving gas to the tail gas exhausting hose via the energy-saving pressure control loop.
The examiner holds that the flow biased control device (21) of Malone could be broadly interpreted as being the “pressure regulation/distribution module, and that some justification could be made for adding a flow stabilization module (which as noted above is interpreted as having the structure of a needle valve based on the applicant’s disclosure) to control how much low pressure fluid is supplied to the educator.  HOWEVER, Malone’s identified “pressure regulation/distribution module” (21) DOES NOT “receive the driving gas from the driving gas flowing component” or “outputs the driving gas to the energy-saving pressure control loop in order to convey the driving gas to the tail gas exhausting house via the energy-saving pressure control loop” as required by the claim.  No prior art was found that would justify modifying Malone such that their “pressure regulation/distribution module” was fluidically connected to the control loop to convey the driving gas to the tail gas exhausting housing via the control loop without relying on hindsight reconstruction.  
Looking to Terp, this is also directed to an eductor pressure stabilization control system with:  a gas inlet configured to receive a gas (the low pressure branch (11) would be attached to some “gas inlet”), a driving gas supplying end configured to receive a driving gas (the high pressure branch (12) would be attached to some “driving gas supplying end”) and a gas exhausting outlet (14 or 13) configured to output the gas and the driving gas or output the gas and the driving gas after mixing the gas and the driving gas (see Figure 1), wherein the tail gas exhausting pressure stabilization control system is characterized in comprising: 
a gas distribution component (11), connected to the tail gas inlet to receive the gas (see Figure 1); 
a flow stabilization module (32), connected to the gas distribution component (11) to receive the gas and control a flow rate of the gas outputted from the flow stabilization module (the identified piston (32) has an outer wall (34) that slides to control/throttle the flow rate of the fluid from the gas distribution component (11) into the eductor (16)); 
an educator (16), connected to the flow stabilization module (32) and the tail gas exhausting outlet, wherein the eductor receives the gas and conveys the gas into the tail gas exhausting outlet (see Figure 1); 
a driving gas flowing component (12), connected to the driving gas supplying end to receive the driving gas (see Figure 1); 
an energy-saving module (43), connected to the driving gas flowing component and the eductor (the identified “energy-saving module” is connected to the driving gas flowing component (12)), wherein the energy-saving module receives the driving gas and adjusts a pressure of the driving gas outputted to the eductor in accordance with a detecting result of a back pressure (the identified energy-saving module (50) receives driving gas through a through line (51) and sends the gas out to the valve controlling mechanism (43) through conduit (48), and the valve controlling mechanism directs the gas though another pipe (42) to actuate the flow stabilization module (32), which also comprises an inner wall (33) that controls/regulates the pressure of the driving gas outputted to the eductor); 
an energy-saving pressure control loop (51, 48 & 145), wherein one end thereof is connected to the energy-saving module (50) and the other end thereof is connected to a tail gas exhausting hose (10) between the educator (16) and the tail gas exhausting outlet (13 or 14; see Figure 1).
HOWEVER, Terp is deficient in that the prior art does not have either the “the energy-saving pressure control loop” OR “energy saving module” that is in direct fluid communication with the tail gas exhausting hose.  So in Terp, the energy-saving pressure control loop does not receive the back pressure inputted by the tail gas exhausting hose for the energy-saving module to detect the back pressure and adjust the pressure of the driving gas in accordance with the detecting result of the back pressure.  ALSO, Terp does not appear to have a feature that could be considered “a pressure regulation/distribution module” that is “connected to the driving gas flowing component and the energy-saving pressure control loop, wherein the pressure regulation/distribution module receives the driving gas from the driving gas flowing component and adjusts the pressure of the driving gas to an adjusted pressure and outputs the driving gas to the energy-saving pressure control loop in order to convey the driving gas to the tail gas exhausting hose via the energy-saving pressure control loop”.  
As with Malone, no prior art was found that would provide a justification of modifying Terp to read on the applicant’s invention without relying on hindsight reconstruction.  
PLEASE NOTE, the examiner’s current position regarding the teachings & deficiencies of Malone & Terp (with respect to the claimed invention) are from the search & consideration performed by the examiner based on their current understanding of the applicant’s claimed invention.  IF (in addressing the 35 USC 112 issues outlined above) the scope of the invention is changed/modified beyond the examiner’s current understanding, then a new search & consideration would be warranted.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746       

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746